Citation Nr: 0320707	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left wrist injury with neuritis of the ulnar nerve, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
fracture of the right wrist with peripheral neuropathy, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
January 1941 to September 1945, appealed that decision to the 
BVA and the case was referred to the Board for appellate 
review.  In November 1998 and March 2001, the Board returned 
the case to the RO for additional development, and the case 
was subsequently returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The veteran's left wrist manifests moderate incomplete 
paralysis of the ulnar nerve, but is not productive of severe 
incomplete paralysis.

3.  The veteran's right wrist does not manifest complete 
nerve paralysis.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent evaluation for residuals of 
a left wrist injury with neuritis of the ulnar nerve have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 
4.124a, Diagnostic Code 8516 (2002)

2.  The criteria for an evaluation in excess of 50 percent 
for residuals of a fracture of the right wrist with 
peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14, 4.40-4.46, 4.124a, Diagnostic Code 
8515 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2002).  

With respect to VA's duty to notify, the rating decisions on 
appeal, as well as the statement of the case (SOC), and 
multiple supplemental statements of the case (SSOC) together 
has adequately informed the veteran of the types of evidence 
needed to substantiate his claim.  In November 1998, the 
matters were previously before the Board and remanded for 
further development and adjudication.  In March 2001, the 
matters were returned to the Board and remanded for further 
development and adjudication in accordance with the VCAA.   
Furthermore, in May 2001, the RO sent a letter to the veteran 
explaining the VCAA and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would make reasonable efforts to help him get evidence 
such as medical records, etc., but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  The letter also told him exactly 
what evidence was needed to substantiate his claims and 
informed him what evidence VA had already obtained at that 
time.  The veteran was asked to identify all VA and private 
health care providers who had records pertinent to his claims 
and to complete releases for each such provider.  Therefore, 
the Board finds that the Department's duty to notify has been 
fully satisfied.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The Board notes that the VCAA notification letter sent to the 
veteran in May 2001 essentially complied with the recent 
holding of Disabled American Veterans v. Principi, 327 F.3d 
1339 (Fed. Cir. 2003).  That case held that 38 C.F.R. 
§ 19.9(a)(2)(ii) is invalid to the extent it provides a 
claimant "not less than 30 days" to respond to a VCAA 
notification letter sent by the Board because it is contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence.  In this case, the RO and not the Board 
sent the VCAA notification letter to the veteran.  The RO's 
duty to notify, pursuant to 38 C.F.R. § 3.159(b), was not 
invalidated by the recent Federal Circuit decision.  
Moreover, even though the letter did request a response 
within 60 days, more than one-year has passed since the 
veteran was notified that he had to submit the requested 
information, which is in compliance with 
38 U.S.C.A. § 5103(b).  Thus, it is clear that the claimant 
has nothing further to submit, and adjudication of his claim 
can proceed.  

With respect to VA's duty to assist the veteran, the veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to the claims.  
The RO has obtained all VA and private evidence identified by 
the veteran.  In other words, there is no basis for 
speculating that evidence exists that VA has not obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record:  (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The 
veteran was provided numerous VA examinations in connection 
with his claims, the most recent being in May 2000.  The 
Board finds the examinations, in conjunction with the 
extensive treatment reports of record, are adequate for 
evaluating the veteran's claims and re-examination is not 
necessary. 38 C.F.R. §§ 3.327(a), 4.70.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case. 


Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  It is thus essential 
in determining the level of current impairment that the 
disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

I.  Evaluation for Residuals of a Left Wrist Disability

The pertinent history is as follows.  In a January 1949 
rating decision, the veteran was granted service connection 
for residuals of a left wrist injury with neuritis of the 
ulnar nerve, and a 10 percent disability rating was assigned 
from February 1948.  That decision was based on evidence that 
included service medical records, the veteran's DD-214, and 
VA examination.  The 10 percent disabling rating was 
continued in rating decisions dated in December 1975 and 
March 1980.  The veteran filed for a request for an increased 
rating in December 1994.  In a July 1995 rating decision, the 
10 percent disabling rating was continued. The veteran 
disagreed with the 10 percent rating and initiated the 
instant appeal.  

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; VA examinations dated in April 1996, April 1997, 
May 1997, May 1998, April 1999, and May 2000; VA outpatient 
treatment records dated between 1980 to 2002; EMG reports 
dated in September 1992, July 1996, May 1999, and September 
1999; multiple x-rays; and testimony provided before the RO 
in October 1997 and in a Videoconference hearing before the 
Board in June 1998.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on these claims.  

The veteran's left wrist is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8516, as 10 percent disabling.  A 
20 percent disability evaluation is warranted for moderate 
incomplete paralysis of the ulnar nerve, minor.  A 30 percent 
evaluation is warranted for severe incomplete paralysis of 
the ulnar nerve, minor.

The Board finds that the veteran's left wrist disability more 
closely approximates the criteria for the next higher 20 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  In this regard, 
upon VA peripheral nerves examination in April 1996 the 
veteran complained of wrist weakness, pain, and weakness in 
the grips of his left hand.  The veteran also complained of 
numbness in his left hand over the first metacarpal.  Fine 
movements of the left hand were normal.  Active movement 
against resistance was normal.  There was hypesthesia of the 
left thenar eminence, not the thumb on the palmar surface, or 
any finger on the palmar surface.  The dorsum of the hand and 
all the fingers on the dorsal surface were hypesthetic.  The 
veteran was diagnosed with involvement of the left median 
nerve and ulnar nerve on the dorsum on the left hand.  A VA 
joints examination also conducted in April 1996 found no 
swelling or deformity of the left wrist.  There was 
tenderness on the radial aspect of the joint, and pain on 
movement.  The range of movement was essentially normal.  The 
veteran was diagnosed with chronic left wrist pain.

VA outpatient treatment records dated between June 1992 and 
December 1996, show the veteran's left wrist was within 
normal limits in May 1996.  A July 1996 EMG, indicates that 
the left median and radial comparison (thumb) showed a double 
hump sign.  Findings were consistent with mild to moderate 
sensory motor median neuropathy at or distal to the wrist 
with no active denervation signs.

Upon VA joints examination in April 1997, the veteran 
complained of wrist pain, numbness and tingling in the ulnar 
side of his hand.  The examiner indicated this would be 
consistent with findings of ulnar nerve neuritis.  Peripheral 
nerves examination conducted by VA in May 1997, found good 
grip strength on the left and a stocking distribution of pin 
loss in the left upper extremity approximately 10 cm. above 
the wrists.  

The veteran presented testimony before the RO in October 
1997.  He testified that he suffered from constant wrist 
pain, numbness, and tingling.  He also indicated that he had 
loss of feeling in his arms, which affected daily life.  The 
veteran also presented testimony before the Board in a 
Videoconference hearing in June 1998.  The veteran once again 
testified that he suffered from wrist pain and numbness. The 
veteran also indicated that his left wrist had gotten worse 
over the last 10 years, but he could cook and dress himself.

Upon VA examination in May 1998, the veteran complained of 
reduced feeling in both hands. A review of the veteran's 
neurological system found the veteran's sensory and motor 
were intact, except for some reduced feeling in both hands.  

VA outpatient treatment records dated between February 1996 
and December 1998, contain various entries and EMG reports.  
A July 1996 EMG showed mild to moderate sensory motor median 
neuropathy.  The August 1996 EMG was the same.  A November 
1997 entry shows bilateral wrist numbness.

The veteran was afforded a VA neurological examination in 
April 1999.  He complained of weakness and numbness.  The 
left wrist was normal to palmar flexion.  Dorsiflexion was 80 
percent of normal.  There was hypesthesia of the left upper 
arm in the anterior and posterior aspects.  The left forearm 
was hyperesthetic on the medial and lateral surfaces.  There 
was hypesthesia of the entire left palm and palmar surface of 
all the fingers.  On the dorsal surface, the veteran has 
hypesthesia in the radial nerve distribution.    The veteran 
was also afforded a VA joints examination in April 1999.  
Examination of the left wrist showed pain, soreness, and 
tenderness with motion but he could dorsiflex 45 degrees and 
palmar flex 75 degrees with normal radioulnar deviation.  The 
veteran did have good grip and grasp in his left wrist.  X-
rays showed no acute fracture or dislocation in the left 
carpal bones.

The May 1999 EMG showed low amplitude from the left median 
middle finger.  Needle electrode examination showed a minimal 
amount of chronic denervation  signs in the left adductor 
longus and some neurogenic changes of the left C5 and L4/5 
myotomes.  The conclusion was mild C5 radiculopathy with no 
active denervation signs and mild L4/5 radiculopathy with 
minimal amount of chronic nervation signs in adductor longus 
and possible additional mild L2/3 radiculopathy.  The EMG 
also showed bilateral median sensorimotor mononeuropathy at 
or distal to the wrist, moderate degree with no active 
denervation signs.  The examiner indicated the findings were 
slightly worse when compared with the previous test done in 
July 1996.

A History and Physical Examination conducted by Dr. M.A.W. in 
September 1999, showed bilateral carpal tunnel syndrome.  The 
veteran's grip muscles were weak.  Left hand was of normal 
strength.  Phalen's sign was positive at the left wrist.  The 
EMG also dated in September 1999 found sensorimotor 
peripheral polyneuropathy affecting the bilateral upper 
extremities.  

Upon VA examination in May 2000, neurological examination 
showed left first dorsal interosseae flattening.  Sensory 
examination showed a decreased light touch and pinprick in 
the bilateral arms to above the elbow.  The veteran was 
diagnosed with peripheral neuropathy and a small fiber 
neuropathy, which was found not to be likely to have been 
caused by the in-service blast injury.  The veteran was also 
diagnosed with chronic pain syndrome.  X-rays of the wrist 
showed some of the carpal bones were missing and there were 
arthritic changes of the radial carpal joint.

Finally, VA outpatient treatment records dated between 1999 
and 2002, note a history of bilateral ulnar mononeuropathy 
and paraesthesia.  The records also contain complaints of 
pains in both hands and upper extremities.  The veteran was 
given a TENs unit to help control pain.

In light of the veteran's credible complaints of occasional 
pain and numbness experienced in his left wrist, functional 
loss due to flare-ups, pain, fatigability, incoordination, 
pain on movement, and weakness, the Board finds that the 
veteran left wrist is morte severe than currently evaluated 
and has granted an increase to 20 percent disabling. See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  While a 20 percent rating is appropriate, a 30 
percent disability evaluation is not warranted for severe 
incomplete paralysis of the ulnar nerve.  There has also been 
no showing on examinations or in treatment records of any 
findings reflective or suggestive of severe incomplete 
paralysis of the ulnar nerve to warrant a 30 percent rating 
or complete paralysis of the ulnar nerve to warrant a 50 
percent rating under diagnostic code 8516. 38 C.F.R. 
§ 4.124a.  The Board has also looked to other diagnostic 
criteria in order to assign a higher rating, however; despite 
findings of bilateral median sensorimotor mononeuropathy at 
or distal to the wrist and mild to moderate sensory motor 
median neuropathy, there is no evidence of severe incomplete 
paralysis of the median nerve or complete paralysis of the 
median nerve to warrant an increased rating under Diagnostic 
Code 8515.  

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a left wrist injury with neuritis of the ulnar 
nerve and its effects on the veteran's earning capacity and 
ordinary activity. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  
The Board notes the veteran was granted a total disability 
rating based on individual unemployability effective December 
1994 in the July 2000 rating decision.  Should the veteran's 
disability picture change in the future, he may be assigned a 
higher rating. See 38 C.F.R. § 4.1.  At present, however, 
there is no basis for assignment of an evaluation other than 
that noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

II.  Evaluation for Residuals of a Fracture of the Right 
Wrist

The pertinent history is as follows.  In a January 1949 
rating decision, the veteran was granted service connection 
for a healed fracture of the carpal scaphoid, right wrist, 
and a noncompensable rating was assigned from February 1948.  
That decision was based on evidence that included service 
medical records, the veteran's DD-214, and VA examination.  
The noncompensable rating was increased to 30 percent 
disabling effective April 1975 in a December 1975 rating 
decision.  The 30 percent rating was continued in a March 
1980 rating decision.  The veteran filed for a request for an 
increased rating in December 1994.  In a July 1995 rating 
decision, the 30 percent disabling rating was continued. The 
veteran disagreed with the 30 percent rating and initiated 
the instant appeal.  

In a July 1997 rating decision, the veteran's right wrist was 
increased to 50 percent disabling effective December 1994.  
Applicable law mandates that when a veteran seeks an 
increased rating, it will generally be presumed that the 
maximum benefit allowed by law and regulation is sought, and 
it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  The veteran has not 
withdrawn his appeal and as such, it remains in appellate 
status. 

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: his 
contentions; VA examinations dated in April 1996, April 1997, 
May 1997, May 1998, April 1999, and May 2000; VA outpatient 
treatment records dated between 1980 to 2002; EMG reports 
dated in September 1992, July 1996, May 1999, and September 
1999; multiple x-rays; and testimony provided before the RO 
in October 1997 and in a Videoconference hearing before the 
Board in June 1998.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf.  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on these claims.  

The veteran's right wrist is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8515, as 50 percent disabling.  A 
50 percent disability evaluation is warranted for severe 
incomplete paralysis of the median nerve, major.  A 70 
percent evaluation is warranted for complete paralysis of the 
median nerve, major, to include: the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand; pronation 
incomplete and defective, absence of flexion of the index 
finger and feeble flexion of the middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to the palm; flexion 
of the wrist weakened; and pain with trophic disturbances.

The Board finds that the veteran's right wrist does not more 
closely approximate the criteria for the next higher 70 
percent rating.  See 38 C.F.R. §§ 4.3, 4.7.  Simply put, 
while the veteran has a significant disability of his right 
wrist, as evidenced by the currently assigned 50 percent 
evaluation, he has considerable function remaining in his 
right wrist such that his disability does not equate to 
complete paralysis of the median nerve.  In this regard, VA 
outpatient treatment records dated between May 1980 and March 
1995, show repeated complaints of right wrist pain.  A June 
1990 entry notes the veteran previously underwent a right 
wrist proximal row carpectomy.  In September 1992, an EMG 
showed no evidence of right peripheral polyneuropathy and a 
demyelination of the right median motor nerve at the wrist 
level.  In May 1994, the veteran had pain on motion in his 
right wrist and x-rays showed degenerative joint disease.  

Upon VA peripheral nerves examination in April 1996, fine 
motor movements of the fingers were normal on the right, 
except he could not oppose his thumb to his small finger.  
The right grip produced 16 pounds of force as opposed to 60 
pounds on the left.  Position sense was absent in the right 
fourth and fifth fingers.  There was hypesthesia in the ulnar 
nerve distribution on the palmar surface and dorsal surface 
of the right hand, also in the fourth and fifth fingers.  
There was some atrophy of the interosseous muscle between the 
first and second right metacarpals, visible on the dorsal 
surface of the right hand.  The veteran was diagnosed with 
marked weakness of the right grip.  There was involvement of 
the right radial and ulnar nerves.  Upon VA joints 
examination in April 1996, the veteran complained of pain, 
swelling, and limitation of motion.  The examiner found a 
total loss of motion in the right wrist, except for the 
extension, which was 5 degrees.  

VA outpatient treatment records dated between June 1992 and 
December 1996, contain complaints of right wrist pain greater 
than on the left.  The veteran was diagnosed with traumatic 
arthritis.  The records also contain diagnoses of right 
carpal tunnel syndrome, right wrist pain, and right wrist 
numbness.  A July 1996 EMG showed mild to moderate sensory 
motor median neuropathy and right C6 radiculopathy.

An April 1997 VA joints examination, revealed the veteran was 
tender to palpation over the A-1 pulley of his right thumb as 
well as the A-1 pulley of his right long finger.  The veteran 
had a positive grind test on the right joint of the thumb.  
The veteran demonstrated intrinsic weakness and wasting of 
the right hand.  The veteran had a positive shear test of the 
distal radial ulnar joint.  X-rays showed the veteran's right 
wrist demonstrated advanced panarthrosis of the intercarpal 
and radiocarpal joints on the right.  The examiner indicated 
that the veteran would not be able to lift a significant 
amount of weight and that his dexterity would be limited 
secondary to the range of motion of the wrist.  The examiner 
indicated that the veteran's fine motor movements would also 
be impaired.

In October 1997, the veteran testified before the RO.  The 
veteran stated that he had constant pain, numbness, and 
tingling in his right wrist.  The veteran indicated that it 
was also difficult to write and shave.  He also testified 
that he could not grip with his right hand and had a loss of 
feeling in his arms that affected his daily life.

In June 1998, the veteran presented testimony before the 
Board in a videoconference hearing.  He testified that he 
suffered from right wrist pain, disuse, and numbness.  The 
veteran indicated that he used a wrist brace and his right 
wrist was warm to the touch.

Upon VA examination in May 1998, the veteran complained of 
reduced feelings in both hands.  His grip was fair.  A review 
of the veteran's neurological system showed the veteran's 
sensory and motor were intact, except for some reduced 
feeling in both hands.  VA outpatient treatment records dated 
between March 1998 and June 1998, indicate the veteran was 
wearing a right wrist splint and diagnosed with carpal tunnel 
syndrome.

VA outpatient treatment records dated between February 1996 
and December 1998, contain various entries and EMG reports.  
A July 1996 EMG showed mild to moderate sensory motor median 
neuropathy.  The August 1996 EMG was the same.  A May 1997 
entry showed right wrist pain and carpal tunnel syndrome.  X-
rays dated in May 1997 showed severe post traumatic 
degenerative arthritis of the right wrist.  A November 1997 
entry shows bilateral wrist numbness.

The veteran was afforded a VA neurological examination in 
April 1999.  He complained of weakness and numbness.  The 
veteran had decreased feeling in the entire right arm and 
hand.  The veteran's grips were weak.  The veteran informed 
the examiner he used his right wrist brace most of the time.  
The veteran had hypesthesia of the right lateral and anterior 
upper arm, the lower arm, and the palmar surface of the right 
hand in the ulnar nerve, as well as the fourth and fifth 
right fingers.  The entire dorsum of the right hand and 
dorsal surface of all the right fingers were all 
hyperesthetic.  The veteran was also afforded a VA joints 
examination in April 1999.  Examination of the right wrist 
showed pain, soreness, swelling, deformity of the wrist, and 
significant limited motion.  He was only able to dorsiflex 20 
degrees and palmar flex 5 degrees.  He had no radial or ulnar 
deviation.  X-rays due to under exposure showed probable old 
fracture deformities involving the right scaphoid and lunate 
bones with degenerative change involving the proximal row of 
the right carpal bones.

The May 1999 EMG showed low amplitude of the bilateral median 
nerves with borderline normal distal latency on the right and 
prolonged distal latency of the right median middle finger.  
Needle electrode examination showed some neurogenic changes 
in the motor units of the right C6.  The veteran was 
diagnosed with mild right C6 radiculopathy with no active 
denervation signs and bilateral median sensorimotor 
mononeuropathy at or distal to the wrist.  The examiner 
indicated the findings were slightly worse when compared with 
the previous test done in July 1996.

A History and Physical Examination conducted by Dr. M.A.W. in 
September 1999, showed bilateral carpal tunnel syndrome.  The 
veteran's grip muscles were weak.  The veteran could not bend 
his right wrist.  Foraminal closure test reproduced 
interscapular pain on the right.  The veteran was diagnosed 
with right upper extremity ulnar neuropathy and possible 
right upper extremity cervical radiculitis such as C8 or T1 
nerve root.  The EMG also dated in September 1999 found 
sensorimotor peripheral polyneuropathy affecting the 
bilateral upper extremities.  

Upon VA examination in May 2000, neurological examination 
showed flattening of the extensors of the right hand and very 
limited flexion to approximately 10 degrees at the right 
wrist.  The veteran also had limited extension.  Sensory 
examination showed a decreased light touch and pinprick in 
the bilateral arms to above the elbow.  The veteran was 
diagnosed with peripheral neuropathy and a small fiber 
neuropathy, which was found not to be likely to have been 
caused by the in-service blast injury.  The veteran was also 
diagnosed with chronic pain syndrome.  X-rays of the wrist 
showed some of the carpal bones were missing and there were 
arthritic changes of the radial carpal joint.

Finally, VA outpatient treatment records dated between 1999 
and 2002, note a history of bilateral ulnar mononeuropathy 
and paraesthesia.  The records also contain complaints of 
pains in both hands and upper extremities.  The veteran was 
given a TENs unit to help control pain.

The Board has considered the veteran's credible complaints of 
constant pain and numbness experienced in his right wrist, 
functional loss due to flare-ups, pain, fatigability, 
incoordination, pain on movement, and weakness, as well as 
the clinical findings shown on examinations and in treatment 
records, but finds that the veteran does not meet the 
criteria for a 70 percent evaluation under Diagnostic Code 
8515.   See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  
While the Board is cognizant of the fact that the veteran may 
meet some of the criteria for a 70 percent rating, the 
objective evidence of record does not show that he more 
nearly approximates the schedular criteria, set forth above, 
for the next higher evaluation.  

In this regard, while the veteran clearly has pain, weakness 
and limitation of motion of his right wrist, he is not shown 
to have the right hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand; pronation incomplete and defective, 
absence of flexion of the index finger and feeble flexion of 
the middle finger, cannot make a fist, index and middle 
fingers remain extended; or that the veteran cannot flex 
distal phalanx of the thumb, defective opposition and 
abduction of the thumb, at right angles to the palm.  
Accordingly, given the function remaining in the veteran's 
right wrist and the fact that he does not meet most of the 
criteria contemplated for the next higher evaluation, the 
Board concludes that a higher evaluation for the veteran's 
right wrist disability is not warranted.  

The Board has also considered a higher evaluation under 
Diagnostic Code 8516 for impairment of the ulnar nerve.  
However, the next higher 60 percent evaluation contemplates 
complete paralysis of the ulnar nerve.  Suffice it to point 
out that, as with the median nerve, the examinations and 
treatment records do not show complete paralysis.

In reaching the foregoing determinations, the Board has 
considered the clinical manifestations of the veteran's 
residuals of a fracture of the right wrist with peripheral 
neuropathy, and its effects on the veteran's earning capacity 
and ordinary activity.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.41.  The Board notes the veteran was granted a total 
disability rating based on individual unemployability 
effective December 1994 in the July 2000 rating decision.  
Should the veteran's disability picture change in the future, 
he may be assigned a higher rating. See 38 C.F.R. § 4.1.  At 
present, however, there is no basis for assignment of an 
evaluation other than those noted above.  

The evidence does not reflect that application of the regular 
schedular standards is rendered impracticable.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell, 
supra; Floyd, supra; Shipwash, supra. 


ORDER

Subject to the provision governing the award of monetary 
benefits, a 20 percent evaluation for residuals of a left 
wrist injury with neuritis of the ulnar nerve is granted.  

An evaluation in excess of 70 percent for residuals of a 
fracture of the right wrist with peripheral neuropathy is 
denied.  



		
	RAYMOND F. FERNER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

